Citation Nr: 0619102	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for 
residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision which granted 
service connection for status post prostate cancer with 
residual urinary frequency and erectile dysfunction 
associated with herbicide exposure as 100 percent disabling 
effective September 29, 2003.  Thereafter, effective February 
1, 2004, the veteran was assigned a 20 percent disabling 
evaluation.  In September 2005, the veteran appeared at a 
hearing at the RO before the undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice in an October 2003 letter of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As the correct evaluation is the subject of the 
present appeal, on remand proper notice is required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran about disability ratings and effective dates for 
the award of benefits, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  As such, the RO 
is requested to cure this procedural defect upon remand. 

Additionally, VA afforded the veteran an examination in 
November 2003.  The report from that examination noted that 
the veteran did not wear diapers (absorbent materials) and 
had urinary frequency 2 or 3 times a day.  At his September 
2005 hearing, the veteran testified that he used absorbent 
materials which he changed 5 to 8 times a day.  Another 
examination is necessary to assess the veteran's current 
level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
20 percent for residuals of prostate 
cancer and an earlier effective date for 
a grant of service connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should schedule the veteran 
for a VA examination to assess the 
current residuals of his prostate 
cancer.  A copy of this remand and the 
claims folder should be made available 
to and reviewed by the examiner prior 
to examination of the veteran.  In the 
examination report, the examiner should 
specifically address any voiding 
dysfunction (use of absorbent materials 
and frequency in which such materials 
must be changed) and/or renal 
dysfunction.  The examiner should also 
state which of the two dysfunctions is 
predominant.  Any indicated studies 
should be performed.

3.  Upon completion of the foregoing 
development and any other development 
it deems appropriate, the RO should 
readjudicate the claim.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


